Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
In the Specification, first paragraph, the status of US Application 16/059,897, as being abandoned, should be updated.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitations " a clock body”, “a clock movement”, “an hour hand” and “a sound chip". It is not clear if these features are the same as the ones recited in Claim 1 or different ones.  For examination purposes, the Examiner will assume that they are the same. Applicant is advised to rewrite Claim 4 as an independent claim to clearly describe the positively claimed parts and to distinguish them from those of a preamble.   
Appropriate correction is required.
As best understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knox, JR. (US Patent Application Publication No. 2012/0287763) in view of Jun (KR20020016173A).
With regard to Claim 1, Knox, JR. discloses an apparatus for use with a clock body (120), a clock movement (135) having an hour hand (140) and a sound chip (220), the apparatus comprising: a system (combination of 210, 215, 135, 220) producing a sound, the system including a module (210), the module, in use, releasably receiving the sound chip to provide for the receipt of the sound chip by the system.
Knox, JR. discloses substantially the claimed invention except for the system being operatively coupled to the clock body and being in receipt of the sound chip, and is triggered periodically by the clock movement, to produce the sound.
Jun teaches a system (1) having a clock movement (Abstract, Line 7) being operatively coupled to the clock body (body of 1) and being in receipt of the sound chip (4), and is triggered periodically (for example: 30 minutes) by the clock movement, to produce the sound.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Knox, JR by including a sound chip triggered by the clock movement as taught in Jun in order to provide replaying capabilities of stored sounds after a fixed time (Jun, Abstract, Lines 1-4).
With regard to Claim 2, Knox, JR. discloses the system further comprising a sound knob (270, 225) which, in use, varies the volume of the chime in use based upon movement of the sound knob.
With regard to Claim 3, Knox, JR. discloses the system further comprising a light sensor (425) and, in use, suspends the chime in the absence of a predetermined amount of light.
With regard to Claim 4, Knox, JR. discloses in combination: the clock body; the clock movement having the hour hand; the sound chip; and the apparatus in use with the clock body, clock movement and the sound chip.
With regard to Claim 5, Knox, JR. discloses the clock movement further comprising a minute hand (140).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having bodies, movements and sound chips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN A. LEON/Primary Examiner, Art Unit 2833